J-A25035-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

OLIVIA J. CASSELL,                               IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

GABRIEL B. CASSELL,

                            Appellant                 No. 741 EDA 2014


               Appeal from the Order Entered February 25, 2014
             in the Court of Common Pleas of Montgomery County
                         Civil Division at No.: 13-09733


BEFORE: DONOHUE, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 31, 2014

        Appellant, Gabriel B. Cassell (Father), appeals pro se from the

February 25, 2014 order overruling and dismissing his April 25, 2013

Objection to Registration of Foreign Order.      Appellant claims fraud.   We

affirm.

        The trial court summarized the procedural history of this case in

pertinent part as follows:

               On April 9, 2013, the Domestic Relations Section of the
        Court of Common Pleas [of] Montgomery County[] issued a
        Notice of Registration of Order–(UIFSA)[1] case, in this matter.
        The Notice incorporated by attachment a March 31, 2006
        [f]indings of [f]act, [c]onclusions of [l]aw, and [o]rder for
        [j]udgment from Ramsey County, Minnesota[]. On April 25,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Uniform Interstate Family Support Act, 23 Pa.C.S.A. ¶¶ 7101-7901.
J-A25035-14


       2013, [Father] filed an [o]bjection . . . . because “the order was
       obtained by fraud” and “the issuing tribunal lacked personal
       jurisdiction over [Mother] and the child.” [(Objection to Foreign
       Order, 4/25/13, at unnumbered page 2).]

(Trial Court Opinion, 5/07/14, at 1).

       The trial court held a hearing on February 7, 2014. On February 25,

2014, the court overruled and dismissed Father’s objection.        Father timely

appealed on March 6, 2014.2

       Father raises one issue for our review: “[Father] wishes to raise a

single issue in this brief–the question of fraud.” (Father’s Brief, at 5).3

       “In reviewing a decision concerning the registration of a foreign

support order, our standard of review is whether the trial court manifestly

abused its discretion or committed an error of law.” Simpson v. Sinclair,

788 A.2d 1016, 1017 (Pa. Super. 2001), appeal denied, 806 A.2d 862 (Pa.

2002) (citation omitted).



____________________________________________


2
  Pursuant to the trial court’s March 11, 2014 order, Father filed a Rule
1925(b) statement on March 21, 2014. The court entered its Rule 1925(a)
opinion on May 7, 2014. See Pa.R.A.P. 1925.
3
  Father’s brief fails to comply with Pennsylvania Rule of Appellate Procedure
2111(a), which states in relevant part: “The brief . . . shall . . . [contain a]
[s]tatement of the questions involved . . . [and] a copy of the statement of
errors complained of on appeal.” Pa.R.A.P. 2111(a)(4), (11); see also
Pa.R.A.P. 2116(a). Because we are able to discern the crux of Father’s
argument on appeal, we decline to find waiver.           See Pa.R.A.P. 2101
(authorizing quashal where substantial briefing defects); see also
Commonwealth v. Levy, 83 A.3d 457, 461 n.2 (Pa. Super. 2013)
(declining to find waiver where omissions do not impede review).



                                           -2-
J-A25035-14



      Here, Father argues that, “[w]hether [Father’s] minor child and

[Mother] were residing in Ramsey County, Minnesota or in Anoka County,

Minnesota, is clearly a question of fact.”     (Father’s Brief, at 5).    He

continues, “[Mother] and her attorneys, as well as Ramsey County[,] had

repeatedly maintained that [M]other and minor child resided in Ramsey

County when the case was filed. [Father] has maintained that the claim of

residence in Ramsey County is fraud and that the order was obtained by

fraud.” (Id.). This issue lacks merit.

      It is well-settled that: “[r]es judicata, which is also known as claim

preclusion, holds that a final judgment on the merits by a court of

competent jurisdiction will bar any future action on the same cause of action

between the parties and their privies.” Rearick v. Elderton State Bank,

97 A.3d 374, 380 (Pa. Super. 2014) (citation omitted).         Furthermore,

“[r]ecognition of a judgment entered in one state by a sister state is

mandated by the full faith and credit clause of the U.S. Constitution and the

Full Faith and Credit Act.” Louis Dreyfus Commodities Suisse SA v. Fin.

Software Sys., Inc., 99 A.3d 79, 82 (Pa. Super. 2014) (citations omitted).

      Here, the record reflects that Father has raised the issue of fraud and

lack of jurisdiction with the family court in Ramsey County, Minnesota and

the Minnesota Court of Appeals, based on Mother’s subsequent move to

Anoka County. (See N.T. Hearing, 2/07/14, at 6-7, 11, 15-18, 21-24, 26-

28, 33, 38, 42; see also Mother’s Hearing Exhibit 8, Minnesota Order,

1/30/09, at 2, 4-6).   In response, the Minnesota courts have repeatedly

                                    -3-
J-A25035-14



found that Mother did not commit fraud, and jurisdiction and venue are

proper in Ramsey County. (See N.T. Hearing, 2/07/14, at 6-7, 11, 15-16,

23; see also Mother’s Hearing Exhibits 2, 7, and 8; Minnesota Order,

3/21/06, at 2; Minnesota Order, 7/26/07, at 2-3; Minnesota Order, 1/30/09,

at 1, 6 (“[Father] raised the issue of venue and jurisdiction on appeal to the

Minnesota Court of Appeals.”); Cassell v. Cassell, 2008 WL 2651425,

unpublished opinion (Minn. App. July 8, 2008)).

      Therefore, we conclude that the trial court properly determined that

Father has previously litigated his issue in Minnesota and res judicata

prohibits him from re-litigating the issue in Pennsylvania. (See Trial Ct. Op.,

at 7-11; N.T. Hearing, 2/07/14, at 14, 17-18); see also Rearick, supra at

380; Louis, supra at 82.      Accordingly, the trial court did not abuse its

discretion or commit an error of law in overruling and dismissing Father’s

objections. See Simpson, supra at 1017. Father’s issue on appeal does

not merit relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2014




                                     -4-